             Case 1:20-cr-00509-KPF Document 31 Filed 03/19/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

UNITED STATES OF AMERICA
                                                    Order of Restitution
                v.

JUSTIN MAURICE NETTLES                              Docket No. 20 Cr. 509 (KPF)
__________________________________

        Upon the application of the United States of America, by its attorney,

Audrey Strauss, United States Attorney for the Southern District of New York,

Kevin Mead, Assistant United States Attorney, of counsel; the presentence

report; the Defendant’s conviction on Counts One through Three of the above

Indictment; and all other proceedings in this case, it is hereby ORDERED that:

        1.      Amount of Restitution

        Justin Maurice Nettles, the Defendant, shall pay restitution in the total

amount of $22,298, pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664 to the

victims of the offenses charged in Counts One through Three.          The names,

addresses, and specific amounts owed to each victim are set forth in the

Schedule of Victims, attached hereto as Schedule A. Upon advice by the United

States Attorney’s Office of a change of address of a victim, the Clerk of the Court

is authorized to send payments to the new address without further order of this

Court.

                A.    Joint and Several Liability

        Restitution is not joint and several with other defendants or with others

not named herein.



2020.01.09
           Case 1:20-cr-00509-KPF Document 31 Filed 03/19/21 Page 2 of 5




              B.    Apportionment Among Victims

      Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before

the United States is paid. Restitution shall be paid to the victims identified in

the Schedule of Victims, attached hereto as Schedule A, on a pro rata basis,

whereby each payment shall be distributed proportionally to each victim based

upon the amount of loss for each victim, as set forth more fully in Schedule A.

              C.    Reduction for Forfeited Assets

      On or about September 15, 2020, $16,000 stolen from a bank (“Bank-1”)

was seized from the defendant’s person and is being returned to Bank-1. The

defendant’s restitution obligation to Bank-1 is $16,000, which is to be satisfied

through the return of the seized $16,000 to Bank-1.

      2.      Schedule of Payments

      Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial

resources and other assets of the Defendant, including whether any of these

assets are jointly controlled; projected earnings and other income of the

Defendant; and any financial obligations of the Defendant; including obligations

to dependents, the Defendant shall pay restitution in the manner and according

to the schedule that follows:

      While serving the term of imprisonment, the Defendant shall make

installment payments toward his restitution obligation, and may do so through

the Bureau of Prisons’ (BOP) Inmate Financial Responsibility Plan (IFRP).

Pursuant to BOP policy, the BOP may establish a payment plan by evaluating

the Defendant’s six-month deposit history and subtracting an amount


                                         2
           Case 1:20-cr-00509-KPF Document 31 Filed 03/19/21 Page 3 of 5




determined by the BOP to be used to maintain contact with family and friends.

The remaining balance may be used to determine a repayment schedule. BOP

staff shall help the Defendant develop a financial plan and shall monitor the

inmate’s progress in meeting his restitution obligation. Any unpaid amount

remaining upon release from prison will be paid in installments in an amount

equal to 15% percent of the Defendant’s gross income on the first of each month.

      If the Defendant defaults on the payment schedule set forth above, the

Government may pursue other remedies to enforce the judgment.

      3.      Payment Instructions

      The Defendant shall make restitution payments by certified check, bank

check, money order, wire transfer, credit card or cash. Checks and money orders

shall be made payable to the “SDNY Clerk of the Court” and mailed or hand-

delivered to: United States Courthouse, 500 Pearl Street, New York, New York

10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The Defendant shall

write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any

cash payments shall be hand delivered to the Clerk’s Office using exact change,

and shall not be mailed. For payments by wire, the Defendant shall contact the

Clerk’s Office for wiring instructions.

      4.      Additional Provisions

      The Defendant shall notify, within 30 days, the Clerk of Court, the United

States Probation Office (during any period of probation or supervised release),

and the United States Attorney’s Office, 86 Chambers Street, 3rd Floor, New


                                          3
             Case 1:20-cr-00509-KPF Document 31 Filed 03/19/21 Page 4 of 5




York, New York 10007 (Attn: Financial Litigation Unit) of (1) any change of the

Defendant’s name, residence, or mailing address or (2) any material change in

the Defendant’s financial resources that affects the Defendant’s ability to pay

restitution in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses,

or the Government otherwise learns of, additional assets not known to the

Government at the time of the execution of this order, the Government may seek

a Court order modifying the payment schedule consistent with the discovery of

new or additional assets.

       5.       Restitution Liability

       The Defendant’s liability to pay restitution shall terminate on the date that

is the later of 20 years from the entry of judgment or 20 years after the

Defendant’s release from imprisonment, as provided in 18 U.S.C. § 3613(b).

Subject to the time limitations in the preceding sentence, in the event of the

death of the Defendant, the Defendant’s estate will be held responsible for any

unpaid balance of the restitution amount, and any lien filed pursuant to 18

U.S.C. § 3613(c) shall continue until the estate receives a written release of that

liability.




                                           4
           Case 1:20-cr-00509-KPF Document 31 Filed 03/19/21 Page 5 of 5




      6.      Sealing

      Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule

of Victims, attached hereto as Schedule A, shall be filed under seal, except that

copies may be retained and used or disclosed by the Government, the Clerk’s

Office, and the Probation Department, as need be to effect and enforce this Order,

without further order of this Court.


      SO ORDERED:

Dated: March 18, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                         5
